Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        Reasons of Allowance	


 The Status of Claims
Claims 1-12 are pending. 
Claims 1-12 are allowed. 

I. The following is an examiner's statement of reasons for allowance:
 
The rejection of Claims 1-5, 8, 10, 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to applicant’s convincing arguments.
The close prior art to the current invention is Hagiwara et al (US 2016/030089 A1), which discloses the following compound: 
    PNG
    media_image1.png
    153
    298
    media_image1.png
    Greyscale
However, the prior art compounds have some chemical structural differences from the instant 
: 
    PNG
    media_image2.png
    267
    413
    media_image2.png
    Greyscale
,
Wherein the variable “R6 “ is defined as hydrogen, halogen or (C1-C4)-alkyl group.
Therefore, it would not have been obvious to the skilled artisan in the art over the claimed invention  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


	Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.

	

/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        5/18/2021